Citation Nr: 0017651	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  95-36 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $5,558.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1952 to May 1954.  
He died in April 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in New York, New York.  In 
June 1997, the appellant testified before a member of the 
Board at a personal hearing at the RO.  Since this member of 
the Board is no longer employed by the Board, in May 2000, 
the appellant was given the opportunity to indicate if she 
wanted another hearing.  Thereafter, she did not respond.  
She was informed that if she did not respond, her appeal 
would proceed accordingly.  


FINDINGS OF FACT

1.  The overpayment was not due to the appellant's fraud, 
misrepresentation or bad faith.

2.  The appellant received pension to which she was not 
entitled due to fault on her part and failure to collect the 
overpayment would cause enrichment; fault on the part of VA 
is not shown.  

3.  The appellant is currently in receipt of pension 
benefits; recoupment of the overpayment by withholding his 
benefits would defeat the purpose of the pension program.

4.  Collection of the overpayment would cause undue hardship 
to the appellant as it would endanger her ability to provide 
for basic necessities.

5.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the appellant and recovery of the overpayment of 
VA improved death pension benefits in the amount of $5,558 
would be against equity and good conscience and, therefore, 
is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim as to this issue is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that she has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In April 1989, the veteran died.  In June 1989, the appellant 
applied for nonservice-connected death pension benefits.  In 
July 1990, she was awarded VA improved death pension 
benefits, effective from July 1, 1989.  She was provided a VA 
Form 21-8767 which informed her that it was her 
responsibility to promptly notify the VA of any changes in 
her income or net worth and that, when reporting income, she 
was to report the total amount and source of all income 
received.  

In January 1991, the appellant was informed that VA could 
match her records with other Government agencies, such as the 
Social Security Administration.  

In August 1991, an Eligibility Verification Report (EVR) was 
received from the appellant in which she reported having no 
income.  In approximately September 1992, her next EVR was 
received in which she reported receiving monthly income 
benefits from the Social Security Administration.  In an 
October 1992 letter, the RO advised the appellant that her 
improved death pension benefits had been adjusted 
accordingly.  In a separate October 1992 letter, the 
appellant requested further information regarding the 
appellant's Social Security benefits.  

In January 1993, the appellant's improved pension benefits 
were retroactively reduced effective August 1, 1992, based on 
her receipt of Social Security benefits.  This action 
resulted in the creation of the overpayment of improved death 
pension benefits in question.  Thereafter, financial 
information was received from the appellant in which she 
indicated that her monthly income approximated her monthly 
expenses.  It is significant to note that she did not list 
some of her basic necessities and separately submitted 
information regarding medical costs due to her poor health.  
Her income was listed as being derived from Social Security 
benefits, Supplemental Security Income (SSI), and welfare 
payments.  

In August 1993, the appellant submitted another EVR in which 
she failed to list any income.  It does not appear that the 
RO increased her pension benefits, however, since the RO was 
aware of her income.  The Board does not believe that the 
appellant intentionally failed to disclose her income.  
Rather, it appears that she was confused and in poor health 
as evidenced by her recent hospitalization stay preceding 
this report.  In her subsequent EVR, she had listed her 
income again.  

The appellant's request for a waiver of recovery of the 
overpayment was referred to the Committee.  In August 1994, 
the Committee considered the appellant's claim for waiver.  
The Committee made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the appellant's 
part with respect to the creation of the overpayment at 
issue.  The Board agrees with this determination.  However, 
the Committee further determined that recovery of the 
overpayment of VA improved death pension benefits in the 
amount of $5,518 would not be against equity and good 
conscience.  It was noted that the full amount of the debt 
had been $5,558.  Apparently, $40 was recouped.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the appellant's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1999).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

In June 1997, the appellant testified at a personal hearing 
before a member of the Board at the RO.  At that time, she 
related that she did in fact begin receiving Social Security 
benefits in 1991, but had reported in her next EVR that she 
had begun receiving these benefits.  She related that when 
she began receiving these payments, she was required to pay 
$5,000 to an attorney who represented her before the Social 
Security Administration and also was required to pay $1,000 
to the State welfare agency.  She related that she was in 
poor health, had health-related bills to pay, and could not 
afford even some of her basic necessities.  

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the appellant was at fault 
for not notifying VA immediately that she had been awarded 
Social Security benefits.  Although she notified VA in her 
next EVR, she had been receiving those benefits for 
approximately one year at that time.  As noted, she had been 
notified that she was required to notify VA promptly of any 
and all changes in her income status.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the appellant 
received benefits to which she was not entitled, and as such, 
would cause unjust enrichment to the debtor.  Likewise, there 
is no indication that the appellant's reliance on VA benefits 
resulted in relinquishment of another valuable right.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the appellant is 
currently in receipt of pension benefits.  Her other income 
is derived from welfare benefits.  Clearly, withholding of 
any such benefits at this point to recoup the overpayment 
would defeat the purpose of the pension program which is to 
assist veterans and their dependents in need of financial 
assistance. 

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  As noted, the appellant's monthly expenses 
approximate her monthly income.  However, it is apparent from 
her correspondence and hearing testimony that she is actually 
unable to pay for many basic necessities to include those 
related to her poor health.  Moreover, she has a large 
overdue utilities payment which is considered a basic 
necessity.  She has no liquid assets whatsoever with which to 
repay the debt and relies on welfare payments.  The Board 
finds that in weighing all of the elements of equity and good 
conscience, the element of financial hardship that would be 
caused by recoupment of the debt outweighs any of the 
elements which are not in the appellant's favor in this 
particular case.

Accordingly, in view of the hardship that would result from 
recovery of the overpayment, recovery would be against equity 
and good conscience and waiver of recovery of the overpayment 
is warranted.

ORDER

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $5,558 is 
granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

